Citation Nr: 0614695	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-26 549	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  Service in Vietnam and an award of the Purple Heart 
medal is noted.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the 
Board received notification from the veteran that he wished 
to withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

In April 2006, the RO received a statement from the veteran 
which read, in permanent part, "I withdraw my current 
appeal."  The statement was forwarded to the Board and has 
been associated with the veteran's claims folder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.204 (2005).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

Additional comment

The veteran is currently in receipt of a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In his April 2006 statement, the 
veteran indicated that he wished the RO to consider the 
matter of permanency of the TDIU.  See 38 C.F.R. § 3.340; see 
also KL v. Brown, 5 Vet. App. 205, 208 (1993).  It appears 
that his representative is pursuing this matter with the RO.  
In any event, the Board is without jurisdiction to consider 
that issue, and it is referred to the RO for appropriate 
action.


ORDER

The appeal is dismissed.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


